DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-4, 14-17, 20-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants remarks and amendments filed on 8/25/2022 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receiving indication information, the indication information indicating sub-block sizes of a plurality of sub-blocks obtained by splitting an information block to be transmitted; splitting the information block to be transmitted into the plurality of sub-blocks according to the indication information; processing respective sub-blocks to generate transmission data, and transmitting the transmission data, wherein, the indication information includes a modulation and coding scheme index and/or parameters corresponding to the modulation and coding scheme index in a modulation and coding scheme table; and the splitting the information block to be transmitted into the plurality of sub-blocks according to the indication information includes: obtaining indexes of sub-block sizes corresponding to the modulation and coding scheme index and/or parameters corresponding to the modulation and coding scheme index according to the modulation and coding scheme index and/or parameters corresponding to the modulation and coding scheme index, and determining sub-block sizes of the respective sub-blocks according to the indexes of sub-block sizes, as substantially described in independent claims 1, 14, and 28.  
These limitations, in combination with the remaining limitations of claims 1, 14, and 28, are not taught nor suggested by the prior art of record. Claims 2-4, 15-17, and 20-26 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474